PER CURIAM:
Linwood Reed appeals the district court’s order dismissing this action without prejudice because Reed failed to comply with a court order.* We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Reed v. Unknown Deputies, No. l:06-cv01394-CMH (E.D. Va. filed June 13, 2007; entered June 15, 2007). We deny Reed’s motions for a subpoena duces tecum and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 The court ordered Reed to sign and return a form consenting to the withholding of fees from his inmate account or risk dismissal of the action.